Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments regarding the 103 rejection have been considered and they do not apply to the new references and the new ground rejection necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (US20160302075) in view of  Bruns (WO 2009049570).
Regarding claim 1, Dudda discloses a method of a terminal in a radio communication system (fig. 2), the method comprising: 
receiving, at a packet data convergence protocol (PDCP) entity of the terminal, a PDCP data protocol data unit (PDU) from a lower layer (Figs. 4 and 5, S2, [0079][0103], reception of a PDCP data PDU from lower layers);
determining, at the PDCP entity, a count value of the received PDCP data PDU based on a state variable used in the PDCP entity (Figs. 4 and 5, S20, [0055], a sequence number or count value of the received protocol data unit is determined and compared with a first duplicate detection threshold),
performing, at the PDCP entity, deciphering and integrity verification of the received PDCP data PDU based on the count value (Figs. 4 and 5, S4, S20, [0040][0050-58][0103], perform integrity verification procedure; perform the deciphering and integrity verification); 
in case that the integrity verification of the received PDCP data PDU fails, discarding the received PDCP data PDU and considering the received PDCP data PDU with the count value as not received, at the PDCP entity ([0049-51][0058], S14, since the integrity verification fails,  figs. 4 and 5, discard the PDCP data PDU).
Dudda discloses discarding the packet, it implies considering that the first data has not been received since the packet is not stored anywhere (it is a common practice that once a packet is discarded, it is treated as the packet never been received). Although as examiner pointed out this is implied in Dudda, it is not specifically disclosed. However, this feature would have been obvious as shown by Bruns.	
To further clarify this, Bruns discloses discarding the packet and considering that the first data has not been received (Bruns, Section 4.2.3, 4.3.1,  if verification (schema or signature validation) fails, discard the message and act as if no message has ever been received).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Dudda with the teachings given by Bruns. The motivation for doing so would have been to efficiently process data packet   based on the integrity verification (signature validation) results (Bruns, Section 4.3.1).	


Regarding claim 2, Dudda and Bruns disclose the method of claim 1, further comprising: 
in case that the integrity verification of the received PDCP data PDU fails, indicating, at the PDCP entity, a failure of the integrity verification to an upper layer (Dudda, [0078-79], table below, indicating the integrity verification failure to upper layer).
	Claims 7, 12 and 17 are rejected same as claim 2.

Regarding claim 3, Dudda and Bruns disclose the method of claim 1, further comprising:
 in case that the received PDCP data PDU is not discarded, storing, at the PDCP entity, a PDCP SDU associated with the received PDCP data PDU in a reception buffer (Bruns, fig. 4, S4, S6, S16, if the verification is successful, checking if the packet is duplicate, if not, sending the packet to upper layer. Here, the actions of comparing and sending indicate that the packet is stored (at least temporarily) in the reception buffer). 
   Claims 8, 13 and 18 are rejected same as claim 3.

Regarding claim 4, Dudda and Bruns disclose the method of claim 1, wherein, in case that the received PDCP data PDU is not discarded, the state variable used in the PDCP entity is updated (Dudda, [0078-79], table below, if the integrity verification is passed, increment RX_HFN by one).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474